                       Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice pending)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              FOR RESPONSE TO EMAILS (DKTS.
                                                                    258, 263, 269)
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                         CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                  PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 2 of 8


                   1          Plaintiffs submit this Response to the Court’s Orders for Response to Email (Dkts. 258,

                   2   263, 268). For the reasons set forth below, Plaintiffs believe that the emails and evidence the

                   3   Court has received continue to show that Defendants are circumventing the Court’s PI Order.

                   4          A.      Mr. Harkins (Dkt. 262)

                   5          Mr. Harkins, an enumerator in the Santa Rosa ACO—an area that has been hit by fires with

                   6   numerous households subject to evacuation orders—identifies “17000 homes remaining in the

                   7   region to be counted,” yet his office plans “to wrap things up by Sep. 30th, not Oct. 5th.”

                   8   According to the Bureau’s website as of today, the Santa Rosa ACO is at 94.7% NRFU

                   9   completion, while California is at 99.4%. Like others, Mr. Harkins’ account demonstrates that

               10      Defendants’ will point to 99% completion at the state level, without providing any explanation as

               11      to the decreased accuracy of the count at the local level.

               12             As Mr. Christy notes, the Bureau is hampered by the fires in that region and are

               13      “follow[ing] the guidance of local officials.” Dkt. 266-1 ¶ 17. Because of the imminent October 5

               14      deadline, it is almost certain that non-direct enumeration will occur, such as telephone calls,

               15      proxies, or administrative records. See id. But with so many displaced, the Bureau may have to

               16      “rely on imputation.” Id. Indeed, according to Mr. Christy, this will happen nationwide, and not

               17      just where there are natural disasters. See Dkt. 260-1 ¶ 13. Mr. Christy is confirming what

               18      Plaintiffs’ experts said would happen when Plaintiffs filed their preliminary injunction motion.

               19             As the Court is aware from these detailed expert declarations, these second-best methods

               20      have a profound effect on immigrants and minorities—the hard to count populations. See, e.g.,

               21      Dkt. 36-2, Thompson Decl. ¶ 22 (“As I noted above, it is very likely that the Census Bureau will

               22      have to rely more on proxy enumeration and whole person imputation tha[n] in previous censuses.

               23      While this will be a particular problem for the hard-to-count areas, these less accurate enumeration

               24      methods will also most likely be used more across the board in the 2020 Census relative to

               25      previous censuses. In addition to the increased use of proxy enumeration, as I discussed above,

               26      employing a higher level of administrative records and whole person imputation will result in

               27      lower quality than would have been achieved through direct in-person contact.”); Dkt. 36-3,

               28      Hillygus Decl. ¶ 23 (describing that “use of administrative records can worsen the differential
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                  PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 3 of 8


                   1   undercount”), ¶ 38 (describing “lower quality thresholds” and “household size being

                   2   underestimated by a proxy respondent or imputation procedure”). Moreover, in areas of natural

                   3   disaster, there will be “less data the Bureau has about housing units in a given geography,” making

                   4   it “more difficult . . . for the Bureau to correctly impute households.” Dkt. 36-4, Louis Decl. ¶ 22.

                   5           Defendants addressed none of this in their efforts to rush to finish counting so that

                   6   apportionment numbers can be delivered by the Court’s enjoined deadline of December 31, 2020.

                   7           B.      Anonymous (Dkt. 268)

                   8           The anonymous emailer provides an account of the Bureau’s failure to perform appropriate

                   9   Group Quarters and Service Based Enumeration for those experiencing homelessness in the

               10      emailer’s area. While Plaintiffs are not sure, in what may have been a violation of the Court’s

               11      TRO, Anonymous states that timing for Service Based Enumeration was “cut short” as was “the

               12      time to canvass for areas where those experiencing homelessness may be temporarily living

               13      outdoors.” Anonymous appears to have compared the 2010 numbers to current numbers and sees

               14      that their “county alone had a decrease by close to 85% of locations.” “Due to the timeline being

               15      cut short and the directive not to canvass during enumeration night, it was not possible to obtain

               16      anything close to complete data.” Anonymous also recounts for the Court the importance of each

               17      little bit of counting to funding for various localities.

               18              C.      Anonymous (Dkt. 257)

               19              Like a previous concerned Bureau employee (see Dkt. 238), this anonymous emailer

               20      explains the importance of Mobile Questionnaire Assistance (MQA) and the special skills that the

               21      people hired to perform MQA have. Mr. Christy has declared that shutting down MQA is phased

               22      with shutting down data collection activities. Dkt. 260-1 ¶ 7. There is no reason MQA should be

               23      terminated while self-response and NRFU field operations continue, as they should under the

               24      Court’s PI Order.

               25

               26

               27

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          2                PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 4 of 8


                   1   Dated: September 30, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 30, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice pending)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                  PLTFS.’ RESP. TO DKTS. 258, 263, 269
                       Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 5 of 8


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolft@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           4                   PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 6 of 8


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 30, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 30, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                   PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 7 of 8


                   1
                       Dated: September 30, 2020              By: /s/ Rafey S. Balabanian
                   2                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   3                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   4
                                                              EDELSON P.C.
                   5                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   6                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   7
                                                              Rebecca Hirsch (admitted pro hac vice)
                   8                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   9                                          CITY OF CHICAGO
                                                              Mark A. Flessner
               10                                             Stephen J. Kane
               11                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               12                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               13
                                                              Attorneys for Plaintiff City of Chicago
               14
                       Dated: September 30, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (admitted pro hac vice)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6                   PLTFS.’ RESP. TO DKTS. 258, 263, 269
                        Case 5:20-cv-05799-LHK Document 275 Filed 09/30/20 Page 8 of 8


                   1
                       Dated: September 30, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9

               10
                                                               ATTESTATION
               11
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               12

               13      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               14      in this filing.

               15
                       Dated: September 30, 2020                         LATHAM & WATKINS LLP
               16
                                                                         By: /s/ Sadik Huseny
               17                                                            Sadik Huseny
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7                  PLTFS.’ RESP. TO DKTS. 258, 263, 269
